     Case 4:18-cr-00153-Y Document 43 Filed 12/19/18           Page 1 of 2 PageID 85


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

UNITED STATES OF AMERICA

v.                                             No. 4:18-CR-153-Y

KYLE EDWARD D’AQUILLA (01)

                           GOVERNMENT=S NOTICE REGARDING
                            ACCEPTANCE OF RESPONSIBILITY

        The United States of America files this Government=s Motion Regarding

Acceptance of Responsibility, pursuant to USSG § 3E1.1(b), and would show as follows:

        If the Court determines that the Defendant is entitled to a reduction for Acceptance

of Responsibility, and that his offense level is 16 or greater, the Government moves that

the Defendant receive an additional third point reduction for Acceptance of

Responsibility, pursuant to USSG § 3E1.1(b), because the Defendant has assisted

authorities in the investigation or prosecution of his own misconduct by timely notifying

authorities of his intention to enter a plea of guilty, thereby permitting the government to

avoid preparing for trial and permitting the government and the court to allocate their

resources efficiently.




Acceptance of Responsibility - Page 1
     Case 4:18-cr-00153-Y Document 43 Filed 12/19/18           Page 2 of 2 PageID 86


                                           Respectfully submitted,

                                           ERIN NEALY COX
                                           UNITED STATES ATTORNEY


                                           s/ Robert J. Boudreau
                                           ROBERT J. BOUDREAU
                                           Assistant United States Attorney
                                           New York State Bar No. 4686507
                                           Burnett Plaza, Suite 1700
                                           801 Cherry Street, Unit #4
                                           Fort Worth, Texas 76102
                                           Tel: 817-252-5200

                                   CERTIFICATE OF SERVICE

       I hereby certify that on December 19, 2018, I electronically filed the foregoing
document with the clerk for the U.S. District Court, Northern District of Texas, using the
electronic case filing system of the court. The electronic case filing system sent a ANotice
of Electronic Filing@ to the following attorneys of record who has consented in writing to
accept this Notice as service of this document by electronic means: Cody Cofer.


                                           s/ Robert J. Boudreau
                                           ROBERT J. BOUDREAU
                                           Assistant United States Attorney




Acceptance of Responsibility - Page 2
